
	
		VI
		110th CONGRESS
		1st Session
		S. 984
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jiao Ying
		  Li.
	
	
		1.Permanent resident
			 statusNotwithstanding any
			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Jiao Ying Li shall be considered to have been lawfully admitted to the
			 United States for permanent residence as of the date of the enactment of this
			 Act upon payment of the required visa fees.
		2.Reduction of number of
			 available visasUpon the
			 granting of permanent resident status to Jiao Ying Li, as provided in section
			 1, the Secretary of State shall instruct the proper officer to reduce by 1
			 during the current or next following fiscal year the total number of immigrant
			 visas available to natives of the country of the birth of Jiao Ying Li under
			 section
			 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)).
		
